Case 1:20-cv-01876-WFK-SJB Document 11 Filed 06/25/20 Page 1 of 3 PagelD #: 43

 

 

‘Seen (ffs As one Gea he Zi, Office
ce CZ
SSh GOL fBKO ‘ 444 @aat SIrh. heel
PRO BAR BLOO Mihael Me Zremister =e As
218-57 O-BO29 8 alin gD = New Yeah, New Yorke 70028
Che Cdl Country, Koad EE ee =
Sows DAL. FOF GLAO _ $ By SGpprointmont Cnty
2 AL . 7 Were Loch 293 e S
we, premier @prermisteliatts COME ¢ Ze , ee Five Non " Y, apt SHSIE ie Liullefuoce, Taralegal
oe oe AE, oot POLED (AOD OF Fs oe i“ C
Mw leefucco@prom CMORLCAO. COP
June 25, 2020

The Honorable William F. Kuntz, II
United States District Court Justice
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Katz v. Dale Pharmacy & Surgical, Inc.
Civil Action No. 20-cv-1876 WFK-SJB

PRE-MOTION REQUEST LETTER
Dear Judge Kuntz,

Pursuant to Chambers’ Rule IJ(B), Defendant Dale Pharmacy & Surgical, Inc. hereby requests
leave to move this honorable Court for an order dismissing the complaint pursuant to Fed. Rule
of Civ. P. 12(b).

Plaintiff, BRUCE E. KATZ, M.D., P.C. d/b/a JUVA SKIN AND LASER CENTER
(“Plaintiff”), is a professional corporation located in New York, New York. Plaintiff purports to
have received a facsimile transmission for pharmaceutical and surgical supplies which, it alleges,
is in violation of the Telephone Consumer Protection Act (‘TCPA”), as amended by the Junk
Fax Prevention Action of 2005, 47 U.S.C. §227. See Complaint [12]. According to the
complaint, Plaintiff alleges that it received four (4) unsolicited fax advertisements for certain
pharmaceutical and surgical supplies from the Defendant. The balance of Plaintiff's complaint
parrots the requisite statutory language relevant to its claim of impropriety. Then, without any
basis whatsoever, Plaintiff asserts without basis that Defendant faxed the same material to “more
than 40 other recipients without first recetving...express permission or consent [18].

Most significantly, despite the appearance of the opt out legend on 3 of the 4 exhibits to
the Plaintiff's complaint, the Plaintiff blithely asserts that the subject facsimile transmissions
“did not display a proper opt-out notice as required...” (20). However, even a cursory review
of the subject faxes made a part of the complaint demonstrates to the contrary. These documents
(at least at time of transmission) all contained the legend at the bottom that affirmatively states as
follows:

IF YOU WOULD LIKE TO BE REMOVED FROM OUR FAX LIST
CALL 800-892-0175
Case 1:20-cv-01876-WFK-SJB Document11 Filed 06/25/20 Page 2 of 3 PagelD #: 44

On this basis alone, the Plaintiffs individual claims against the Defendant are
without merit or plausibility.

Furthermore, the aforementioned act plainly exempts such alleged offending
communications where, as in this case:

(b)(2)(D)(i) the notice is clear and conspicuous and on the first page of the
unsolicited advertisement; and

(b)(2)(D) (ii) the notice states that the recipient may make a request to the
sender of the unsolicited advertisement not to send any future unsolicited
advertisements to a telephone facsimile machine...

 

On its face, the complaint is wholly devoid of any substantive detail that supports either
its purported cause of action, as a threshold matter, or the certification of a class. From the
complaint, it is only that this particular Plaintiff received compliant facsimile transmissions and
never undertook—or even alleged to have undertaken—to opt out despite having been offered
the means for such. Further, Plaintiff simply surmises that 40 other such putative Plaintiff
received such faxes.

1. 12(b) Standard

A complaint cannot survive a motion to dismiss under Rule 12(b) unless it “contain[s]
sufficient factual matter” to state a claim for relief that is “‘plausible on its face.’” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
The plausibility standard requires more of a showing than “a sheer possibility that the Defendant
has acted unlawfully.” Id. It also requires “more than an unadorned, the Defendant unlawfully-
harmed-me accusation” and more than “‘naked assertion[s]’ devoid of ‘further factual
enhancement.’” Id. (alteration in original) (quoting Twombly, 550 U.S. at 557). Rather, the
factual allegations must be sufficient to “raise a right to relief above the speculative level.”
Twombly, 550 U.S. at 555. To meet this standard, a Plaintiff must plead sufficient factual content
to allow the court to draw the reasonable inference that the Defendant is liable for the
misconduct alleged. Iqbal, 556 U.S. at 678. In addition, while the Court must accept as true the
complaint’s well-plead factual allegations and draw all reasonable inferences in favor of the
nonmovant, the Court is not required to accept the assertions in the non-moving party’s pleading
that constitute conclusions of law.

2. Plaintiff fails to Allege Necessary Factual Foundation to Sustain Class
Certification

The Plaintiff bears the burden of demonstrating that a proposed class satisfies each of the
Rule 23 requirements by a preponderance of the evidence. Messner, 669 F.3d at 811. This Court
"may not simply assume the truth of the matters as asserted by the Plaintiff." Jd. A Plaintiff must
"affirmatively demonstrate compliance with [Rule 23]--that is, [Plaintiff] must be prepared to
prove that there are in fact sufficiently numerous parties, common questions of law or fact, etc."
Dukes, 131 S.Ct. at 2551.
Case 1:20-cv-01876-WFK-SJB Document 11 Filed 06/25/20 Page 3 of 3 PagelD #: 45

The complaint does not allege a sufficient foundation for the Plaintiff individually and
certainly does not satisfy its burden in relation to the putative class.

3. Plaintiff is Not Entitled to Class Certification of its TCPA Claim.

In the whole, the Plaintiff ‘s allegations, in addition to the foregoing deficiencies, fail to
satisfy Rule 23’s numerosity, commonality, typicality and adequacy of representation
requirement. Defendant’s motion will amplify the bases of such. It is evident, however, that the
Plaintiff's complaint alludes to a fictitious class of recipients that—in the event they received the
faxes purportedly received by the Plaintiff—would have in such case received a compliant
communication. Nor has the Plaintiff demonstrated that the alleged communications to the
purported 40 or more class members were in fact in receipt of non-compliant communications.

The complaint fails to demonstrate facts sufficient to satisfy Rule 23(b)(3). Indeed,
"[w]hen certification is sought under Rule 23(b)(3), as it is here, proponents of the class must
also show: (1) that the questions of law or fact common to the members of the proposed class
predominate over questions affecting only individual class members; and (2) that a class action
is superior to other available methods of resolving the controversy." Messner, 669 F.3d at 814.
This showing has not, and cannot, be made.

In light of the foregoing, Defendant DALE PHARMACY & SURGICAL, INC.,
respectfully requests that this Honorable Court grant leave to Defendant to move the Court
formally for an order dismissing this action pursuant to Rule 12(b) on the basis that Plaintiff has
failed to satisfy the requirements of Federal Rule of Civil Procedure 23 and for such other and
further relief as it deems just and proper.

Respectfully submitted by:

LAW OFFICES OF MICHAEL M. PREMISLER

Vx

By: Michael Premisler, Esq.
Attorney for Defendant

Ce:

Shawn Kassman, Esq. (via ECF/PACER)
Patrick H. Peluso, Esq. (via ECF/PACER)
Taylor T. Smith, Esq. (via ECF/PACER)
